933 So. 2d 550 (2006)
Carol J. BAKER-WYNN, Appellant,
v.
Henry WYNN, Jr., Appellee.
No. 1D05-5769.
District Court of Appeal of Florida, First District.
January 30, 2006.
Rehearing Denied March 15, 2006.
Appellant, Pro Se.
Johnny F. Farmer, Jacksonville, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of December 8, 2005, the Court has determined that the notice of appeal was not timely filed. For this reason, the appeal is hereby dismissed.
DISMISSED.
ALLEN, BENTON and VAN NORTWICK, JJ., concur.